 


109 HR 1035 IH: To authorize the Secretary of the department in which the Coast Guard is operating to issue a certificate of documentation with appropriate endorsement for employment in the fisheries and coastwise trade for the vessel MONTAGUE.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS 1st Session 
H. R. 1035 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the Secretary of the department in which the Coast Guard is operating to issue a certificate of documentation with appropriate endorsement for employment in the fisheries and coastwise trade for the vessel MONTAGUE. 
 
 
1.Documentation of vessel MONTAGUENotwithstanding section 27 of the Merchant Marine Act, 1920 (46 App. U.S.C. 883), section 8 of the Act of June 19, 1886 (46 App. U.S.C. 289), sections 12106 and 12108 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with appropriate endorsement for employment in the fisheries and coastwise trade for the vessel MONTAGUE (United States official number 1158063).  
 
